Case 4:20-mj-04782-N/A-JR Document1 Filed 08/03/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Llectronically Submitted)
. . : DISTRICT of ARIZONA
United States District Court
United States of America DOCKET NO. °

¥.

 

Hector Alonso Sanchez-Cruz MAGISTRATE'S CASENO,

YOB: 1986; Citizen of Mexico 20 ~ 0 4 7 8 2 M J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Hector Alonso Sanchez-Cruz, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Nogales, Arizona on August 24, 2013, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), a felony.

 

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Hector Alonso Sanchez-Cruz is a citizen of Mexico. On August 24, 2013, Hector Alonso Sanchez-Cruz was
lawfully denied admission, excluded, deported and removed from the United States through Nogales, Arizona, On
July 31, 2020, agents found Hector Alonso Sanchez-Cruz in the United States at or near Arivaca, Arizona, without
the proper immigration documents. Hector Alonso Sanchez-Cruz did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED ” TSiGNATURE OF COMPLAINANT (officlal title)
Being duly sworn, I declare that the foregoing is

 

 

true and correct to the best of my knowledge.

 

LMG2/AJC OFFICIAL TITLE
AUTHORIZED AUSA /s/ Liza Granoff Border Patrol Agent
Andrew J, Carpenter

 

Sworn by telephone x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

wy) " Sy. deer, August 3, 2020
tC (4

 

 

1 See Federal rutes of Criminal Procedure Rules 3, 4.1, and 54

 
